Exhibit 10.1

 

LOGO [g589271g69p21.jpg]

EXECUTION COPY

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

August 24, 2013

Fixed Dollar Accelerated Share Repurchase Transaction

C.H. Robinson Worldwide, Inc.

14701 Charlson Road

Eden Prairie, MN 55347

Attention: Troy Renner

Phone: (952) 937-6721

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National Association,
London Branch (“Dealer”) and C.H. Robinson Worldwide, Inc. (“Issuer”) on the
Trade Date specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. The Transaction is a Share Forward Transaction for purposes
of the Equity Definitions. Any reference to a currency shall have the meaning
contained in Section 1.7 of the 2006 ISDA Definitions, as published by ISDA.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Issuer as to the terms of the Transaction to which this Confirmation relates
and shall supersede all prior or contemporaneous written or oral communications
with respect thereto. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement as if Dealer and
Issuer had executed an agreement in such form without any Schedule but with the
elections set forth in this Confirmation (and the election of USD as the
Termination Currency).

The Transaction shall be the only transaction under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Issuer or any confirmation
or other agreement between Dealer and Issuer pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Issuer, then, notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Dealer and Issuer are parties, the
Transaction shall not be considered a transaction under, or otherwise governed
by, such existing or deemed to be existing ISDA Master Agreement.

If there is any inconsistency between the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Master Confirmation; (ii) the
Equity Definitions; and (iii) the Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

GENERAL TERMS:    Trade Date:    As specified in Schedule I Buyer:    Issuer
Seller:    Dealer Shares:    Common stock, par value USD 0.10 per share, of
Issuer (Ticker: CHRW) Forward Price:    A price per Share (as determined by the
Calculation Agent) equal to (i) the arithmetic mean (not a weighted average) of
the 10b-18 VWAP on each Observation Date that is a Trading Day during the
Calculation Period minus (ii) the Discount. Discount:    As specified in
Schedule I 10b-18 VWAP:    On any Trading Day, a price per Share equal to the
volume-weighted average price of the Rule 10b-18 eligible trades in the Shares
for the entirety of such Trading Day as determined by the Calculation Agent by
reference to the screen entitled “CHRW <Equity> AQR SEC” or any successor page
as reported by Bloomberg L.P. or any successor (without regard to pre-open or
after-hours trading outside of any regular trading session for such Trading Day
or block trades (as defined in Rule 10b-18(b)(5) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) on such Trading Day) or, if the price
displayed on such screen is clearly erroneous, as determined by the Calculation
Agent in good faith and in a commercially reasonable manner. Observation Dates:
   Each day specified in Schedule I and every second Scheduled Trading Day after
the last day so listed, in each case, that occurs prior to the completion of all
payments and deliveries under the Transaction. Notwithstanding anything to the
contrary in this Confirmation, the Calculation Agent shall not adjust any
Observation Date. Calculation Period:    The period from, and including, the
first Observation Date to, and including, the relevant Valuation Date. Trading
Day:    Any Exchange Business Day that is not a Disrupted Day in whole. Initial
Shares:    As specified in Schedule I Initial Share Delivery Date:    The second
Clearance System Business Day following the Trade Date. On the Initial Share
Delivery Date, Seller shall deliver to Buyer a number of Shares equal to the
Initial Shares in accordance with Section 9.4 of the Equity Definitions, with
the Initial Share Delivery Date being deemed to be a “Settlement Date” for
purposes of such Section 9.4.

 

Page 2



--------------------------------------------------------------------------------

Prepayment:    Applicable Prepayment Amount:    As specified in Schedule I
Prepayment Date:    The second Clearance System Business Day following the Trade
Date. On the Prepayment Date, Buyer shall pay to Seller the Prepayment Amount.
Exchange:    The NASDAQ Global Select Market Related Exchange:    All Exchanges
Market Disruption Event:   

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,”
starting in the third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, if any
Observation Date during the Calculation Period is a Disrupted Day, the
Calculation Agent shall have the option in its good faith and commercially
reasonable discretion to take one or more of the following actions: (i)
determine that such Observation Date is a Disrupted Day in part, in which case
the Calculation Agent shall (x) determine the 10b-18 VWAP on such Observation
Date based on Rule 10b-18 eligible trades in the Shares on such day taking into
account the nature and duration of the relevant Market Disruption Event and (y)
determine the Forward Price using an appropriately weighted average of 10b-18
VWAPs instead of an arithmetic mean, and/or (ii) elect to postpone the Scheduled
Valuation Date by up to one Observation Date for every Observation Date that is
a Disrupted Day during the Calculation Period. For the avoidance of doubt, if
the Calculation Agent takes the action described in clause (i) above, then such
Disrupted Day shall be a Trading Day for purposes of calculating the Forward
Price.

 

Any Observation Date on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Observation Date; if a closure of the Exchange prior to its normal close of
trading on any Observation Date is scheduled following the date hereof, then
such Observation Date shall be deemed to be a Disrupted Day in full.

 

Page 3



--------------------------------------------------------------------------------

  

If a Disrupted Day occurs during the Calculation Period and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day (a “Disruption
Event”), then the Calculation Agent may, in its good faith and commercially
reasonable discretion, deem such ninth Scheduled Trading Day (or, if such day is
not a scheduled Observation Date, the next following scheduled Observation Date)
to be an Observation Date that is not a Disrupted Day and determine the VWAP
Price for such ninth Scheduled Trading Day (or such next following scheduled
Observation Date) using its good faith and commercially reasonable estimate of
the value of the Shares on such ninth Scheduled Trading Day (or such next
following scheduled Observation Date) based on the volume, historical trading
patterns and price of the Shares and such other factors as it deems appropriate.

VALUATION:    Valuation Date:   

The earlier of (i) the Scheduled Valuation Date and (ii) any earlier accelerated
Valuation Date as a result of Dealer’s election in accordance with the
immediately succeeding paragraph.

 

Dealer shall have the right, in its absolute discretion but subject to the
limitation set forth in the immediately succeeding paragraph, to accelerate the
Valuation Date, in whole or in part, to any Observation Date that is on or after
the Lock-Out Date and prior to the Scheduled Valuation Date by notice (each such
notice, an “Acceleration Notice”) to Issuer by 9:00 p.m., New York City time, on
the Observation Date immediately following the accelerated Valuation Date.

 

Dealer shall specify in each Acceleration Notice the portion of the Prepayment
Amount that is subject to acceleration (which may be less than the full
Prepayment Amount, but only so long as such portion is not less than USD
50,000,000). If the portion of the Prepayment Amount that is subject to
acceleration is less than the full Prepayment Amount, then the Calculation Agent
shall adjust the terms of the Transaction as appropriate in order to take into
account the occurrence of such accelerated Valuation Date (including cumulative
adjustments to take into account all prior accelerated Valuation Dates).

 

On each Valuation Date, the Calculation Agent shall calculate the Settlement
Amount.

Scheduled Valuation Date:    As specified in Schedule I, subject to postponement
in accordance with “Market Disruption Event” above Lock-Out Date:    As
specified in Schedule I

 

Page 4



--------------------------------------------------------------------------------

SETTLEMENT TERMS:    Physical Settlement:   

Applicable.

 

On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Forward Price, minus (b)
the Initial Shares (such number of Shares, the “Settlement Amount”), rounded to
the nearest whole number of Shares; provided that if the Forward Price is equal
to or less than the Floor Price, then the Settlement Amount shall be determined
as if clause (a)(ii) were replaced with “(ii) the Floor Price”; provided further
that if the Settlement Amount is less than zero (the absolute value of such
Settlement Amount, the “Settlement Shares”), then the provisions set forth below
under “Counterparty Settlement” shall apply.

Settlement Currency:    USD Settlement Date:    The date that falls one
Settlement Cycle after the relevant Valuation Date Counterparty Settlement:   

If the Settlement Amount is less than zero, then, if Buyer elects to net share
settle its obligation to deliver the Settlement Shares by delivering to Seller a
notice no later than the Valuation Date (or, if later, the date on which Dealer
delivers an Acceleration Notice) (the “Election Deadline”) electing to net share
settle its obligation to deliver the Settlement Shares, the provisions set forth
in this paragraph shall apply. Buyer shall specify in such notice whether it
elects to effect a net share settlement of the Settlement Shares by a registered
settlement pursuant to Section 8(a) or a private placement pursuant to Section
8(b); provided that if Buyer delivers such notice but does not validly make such
an election, then Section 8(a) shall apply. If Buyer does not deliver such
notice on or prior to the Election Deadline, then the cash settlement provisions
set forth in the immediately succeeding paragraph shall apply.

 

If Buyer does not validly notify Seller of its election to net share settle its
obligation to deliver the Settlement Shares on or prior to the Election
Deadline, then on the Valuation Date a notional Share balance (the “Cash
Settlement Balance”) shall be created with an initial balance equal to the
Settlement Shares. On the Settlement Date, Buyer shall pay to Seller an amount
in USD equal to the Settlement Shares multiplied by a price per Share as
reasonably determined by the Calculation Agent (such cash amount, the “Initial
Cash Settlement Amount”). On the Observation Date immediately following the
Valuation Date, Seller may begin purchasing Shares in a commercially reasonable
manner (all such Shares purchased, “Cash Settlement Shares”) and a notional cash
balance (the “Cash Balance”) shall be created with an initial balance equal to
the Initial Cash Settlement Amount. At the end of each Observation Date on which
Seller purchases Cash Settlement Shares, Seller shall reduce (i) the Cash
Settlement Balance by the number of Cash Settlement Shares purchased on such

 

Page 5



--------------------------------------------------------------------------------

   Observation Date and (ii) the Cash Balance by the aggregate purchase price
(including commissions) of the Cash Settlement Shares purchased on such
Observation Date. If, on any Observation Date, the Cash Balance is reduced to or
below zero but the Cash Settlement Balance is greater than zero, the Buyer shall
(i) deliver to Seller or as directed by Seller on the next Currency Business Day
after such Observation Date an additional amount in USD (an “Additional Cash
Settlement Amount”) equal to the Cash Settlement Balance as of such Observation
Date multiplied by a price per Share as reasonably determined by the Calculation
Agent, and the Cash Balance shall be increased by such amount. This provision
shall be applied successively until the Cash Settlement Balance is reduced to
zero. On the Currency Business Day immediately following the Observation Date
that the Cash Settlement Balance is reduced to zero, Seller shall return to
Buyer an amount in USD equal to the remaining Cash Balance, if any, as of such
Observation Date. In making any purchases of Cash Settlement Shares contemplated
by this paragraph, Dealer shall use commercially reasonable efforts to purchase
such Shares in a manner that would qualify for the safe harbor provided by Rule
10b-18 under the Exchange Act (“Rule 10b-18”) if such purchases were made by or
on behalf of Issuer. The period until the Cash Settlement Balance is reduced to
zero shall be considered to be part of the Calculation Period for purposes of
the representations, warranties and covenants and other provisions herein as the
context requires (but, for the avoidance of doubt, not for purposes of
determining the Forward Price). Floor Price:    As specified in Schedule I Other
Applicable Provisions:    The last sentence of Section 9.2, Sections 9.8, 9.9,
9.10 and 9.11 (except that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Buyer is the issuer of the Shares) and Section 9.12 of the Equity
Definitions will be applicable to the Transaction. SHARE ADJUSTMENTS:   
Potential Adjustment Event:    In addition to the events described in Section
11.2(e) of the Equity Definitions, it shall constitute an additional Potential
Adjustment Event if (x) the Scheduled Valuation Date is postponed pursuant to
“Market Disruption Event” above (including, for the avoidance of doubt, pursuant
to Section 11 hereof) or (y) a Regulatory Disruption as described in Section 11
occurs. In the case any event described in clause (x) or (y) above occurs, the
Calculation Agent may, in its commercially reasonable discretion, adjust any
relevant terms of the Transaction as necessary to preserve as nearly as
practicable

 

Page 6



--------------------------------------------------------------------------------

  

any loss in fair value of the Transaction to Dealer as a result of such
postponement or Regulatory Disruption, as the case may be; provided that the
Calculation Agent shall not adjust any Observation Date.

 

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, any Dividend that is not an Excess Dividend or a Shortfall Dividend
shall not constitute a Potential Adjustment Event, subject to “Ordinary Dividend
Payment” below.

Excess Dividend:    For any calendar quarter, any dividend or distribution on
the Shares with an ex-dividend date occurring during such calendar quarter
(other than any dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or any
Extraordinary Dividend) (a “Dividend”) the amount or value of which per Share
(as determined by the Calculation Agent), when aggregated with the amount or
value (as determined by the Calculation Agent) of any and all previous Dividends
with ex-dividend dates occurring in the same calendar quarter, exceeds the
Ordinary Dividend Amount. “Extraordinary Dividend” means the per Share cash
dividend or distribution, or a portion thereof, declared by Issuer on the Shares
that is classified by the board of directors of Issuer as an “extraordinary”
dividend. Consequences of Excess Dividend:   

The declaration by Issuer of any Excess Dividend, the ex-dividend date for which
occurs or is scheduled to occur during the Relevant Dividend Period, shall, at
Dealer’s election in its sole discretion, either (x) constitute an Additional
Termination Event, with Issuer as the sole Affected Party and the Transaction as
the sole Affected Transaction or (y) result in an adjustment by the Calculation
Agent to the Floor Price as the Calculation Agent determines appropriate to
account for the economic effect on the Transaction solely of such Excess
Dividend.

 

Issuer agrees that it shall not declare any Excess Dividend for which the
related ex-dividend date occurs or is scheduled to occur on or prior to the 10th
Trading Day immediately following such declaration date.

Dividend Deficiency Event:    If, as of any Scheduled Ex-Dividend Date, the
aggregate amount or value (as determined by the Calculation Agent) of all
Dividends with ex-dividend dates occurring in the same calendar quarter as, and
on or prior to, such Scheduled Ex-Dividend Date is less than the Ordinary
Dividend Amount, then a Dividend Deficiency Event shall be deemed to have
occurred. Consequences of Dividend Deficiency Event:    Upon the occurrence of a
Dividend Deficiency Event, Dealer may treat such occurrence as Additional
Termination Event, with Issuer as the sole Affected Party and the Transaction as
the sole Affected Transaction.

 

Page 7



--------------------------------------------------------------------------------

Ordinary Dividend Amount:    As specified in Schedule I Method of Adjustment:   
Calculation Agent Adjustment Early Ordinary Dividend Payment:    If an
ex-dividend date for (x) any Dividend that is not an Excess Dividend, (y) any
dividend or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions and (z) any Extraordinary Dividend,
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period and is prior to the Scheduled Ex-Dividend Date for the
relevant calendar quarter (as determined by the Calculation Agent), the
Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any other terms of the Transaction as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction of
such event. Scheduled Ex-Dividend Dates:    As specified in Schedule I Relevant
Dividend Period:    The period from, and including, the Trade Date to, and
including, the Relevant Dividend Period End Date. Relevant Dividend Period End
Date:    If the Settlement Amount is zero or positive, the Valuation Date. If
the Settlement Amount is negative, then (x) if Buyer does not validly elect to
net share settle its obligation to deliver the Settlement Shares, the
Observation Date on which the Cash Settlement Balance is reduced to zero or (y)
if Buyer validly elects to net share settle its obligation to deliver the
Settlement Shares, the Observation Date on which Issuer has satisfied its
delivery obligations under Section 8. EXTRAORDINARY EVENTS:    Consequences of
Merger Events:    Share-for-Share:    Modified Calculation Agent Adjustment
Share-for-Other:    Cancellation and Payment on that portion of the Other
Consideration that consists of cash; Modified Calculation Agent Adjustment on
the remainder of the Other Consideration Share-for-Combined:    Component
Adjustment Tender Offer:    Applicable Consequences of Tender Offers:   
Share-for-Share:    Modified Calculation Agent Adjustment Share-for-Other:   
Modified Calculation Agent Adjustment Share-for-Combined:    Modified
Calculation Agent Adjustment

 

Page 8



--------------------------------------------------------------------------------

New Shares:    In the definition of New Shares in Section 12.1(i) of the Equity
Definitions, the text in clause (i) thereof shall be deleted in its entirety
(including the word “and” following such clause (i)) and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

For purposes of the Transaction,

 

  (i) the definition of Merger Date in Section 12.1(c) of the Equity Definitions
shall be amended to read, “Merger Date shall mean the Announcement Date.”;

 

  (ii) the definition of Tender Offer Date in Section 12.1(e) of the Equity
Definitions shall be amended to read, “Tender Offer Date shall mean the
Announcement Date.”;

 

  (iii) the definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (a) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (b) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (c) replacing the words “voting shares” with the word “Shares” in
the fifth line thereof, (d) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof, (e) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the second line thereof and (f) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereof; and

 

  (iv) Section 12.2 of the Equity Definitions is hereby amended by inserting the
words “Announcement Date in respect of any Merger Event or any potential” before
the words “Merger Event” in the final line thereof.

 

Composition of Combined Consideration:    Not Applicable Nationalization,
Insolvency or Delisting:    Cancellation and Payment; provided that in addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall thereafter be deemed to be the Exchange. Additional
Disruption Events:    Change in Law:    Applicable; provided that (i) any
determination as to whether (A) the adoption of or any change in any applicable
law or regulation (including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute) or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent

 

Page 9



--------------------------------------------------------------------------------

   jurisdiction of any applicable law or regulation (including any action taken
by a taxing authority), in each case, constitutes a “Change in Law” shall be
made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”. Failure to Deliver:   
Applicable Insolvency Filing:    Applicable Hedging Disruption:    Applicable
Increased Cost of Hedging:    Applicable Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:

   200 bps Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:

   40 bps Determining Party:    For all applicable events, Dealer Hedging Party:
   For all applicable events, Dealer Non-Reliance:    Applicable Agreements and
Acknowledgements Regarding Hedging Activities:    Applicable Additional
Acknowledgments:    Applicable 3. Calculation Agent:    Dealer

4. Account Details, Notices and Offices:

 

  (a) Account for delivery of Shares to Issuer:

To be provided by Issuer.

 

  (b) Account for payments to Issuer:

 

  Bank: USBank

800 Nicollet Mall

Minneapolis, MN 55402

 

Page 10



--------------------------------------------------------------------------------

  Routing: 091000022 (Domestic wires)

  Acct name: C H Robinson Co

  Acct number: 180120790662

 

  (c) Account for delivery of Shares to Dealer:

DTC 0060

 

  (d) Account for payments to Dealer:

 

  Bank: JPMorgan Chase Bank, N.A.

  ABA#: 021000021

  Acct No.: 099997979

  Beneficiary: JPMorgan Chase Bank, N.A. New York

  Ref: Derivatives

 

  (e) For purposes of this Confirmation:

 

  (i) Address for notices or communications to Issuer:

C.H. Robinson Worldwide, Inc.

14701 Charlson Road

Eden Prairie, MN 55347

Attention: Troy Renner

Phone: (952) 937-6721

Fax: (952) 937-7781

E-mail: troy.renner@chrobinson.com

 

  (ii) Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email: edg_notices@jpmorgan.com

           edg_ny_corporate_sales_support@jpmorgan.com

With a copy to:

 

  Attention: Brian Lehman

  Title: Managing Director

  Telephone No: (212) 622-6451

  Email Address: brian.d.lehman@jpmorgan.com

(f)

 

  (i) The Office of Issuer for the Transaction is: Inapplicable, Issuer is not a
Multibranch Party.

 

  (ii) The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

Page 11



--------------------------------------------------------------------------------

5. Amendments to the Equity Definitions.

(a) Section 9.2(a)(iii) of the Equity Definitions is hereby amended by deleting
the words “the Excess Dividend Amount, if any, and”.

(b) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”.

(c) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then,
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, may (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Share)” and replacing such
latter phrase with the words “(including adjustments to account for changes in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction)”.

(d) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”.

(e) Section 12.6(c)(ii) of the Equity Definitions is hereby amended by replacing
the words “the Transaction will be cancelled,” in the first line with the words
“Dealer will have the right to cancel the Transaction,”.

(f) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

(g) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

6. Certain Payments and Deliveries by Dealer.

Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Dealer would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and Dealer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (the amount of any such payment
obligation described in Section 6(i) or (ii) above, a “Dealer Payment Amount”),
then Issuer shall have the right, by prior written notice to Dealer, to require
Dealer to settle such payment obligation in Shares in lieu of cash; provided,
however, that Issuer shall not have the right to so elect in the event of (i) an
Insolvency, a Nationalization or a Merger Event or a Tender Offer, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is an Affected Party, which Event
of Default or Termination Event resulted from an event or events within Issuer’s
control. If Issuer does not so elect for Dealer to settle a Dealer Payment
Amount in Shares, then Dealer shall have the right, in its sole discretion, to
elect to settle such Dealer Payment Amount in Shares. If either

 

Page 12



--------------------------------------------------------------------------------

Issuer or Dealer so elects, then Dealer shall deliver to Issuer, on or within a
commercially reasonable time following the date on which such Dealer Payment
Amount would have been due, a number of Shares with a market value, as
determined by the Calculation Agent, equal to all or a portion (which portion
may be zero) of the Dealer Payment Amount. If the market value of such Shares
equals a portion, but not all, of the Dealer Payment Amount, then, on the date
such Dealer Payment Amount is due, a notional balance (the “Dealer Settlement
Balance”) shall be established equal to the remaining portion of the Dealer
Payment Amount, and Dealer shall commence purchasing Shares for delivery to
Issuer on the Observation Date immediately following such date. At the end of
each Observation Date on which Dealer purchases Shares pursuant to this
Section 6, Dealer shall reduce the Dealer Settlement Balance by the amount paid
by Dealer to purchase the Shares purchased on such Observation Date. Dealer
shall deliver any Shares purchased on an Observation Date pursuant to this
Section 6 to Issuer on the third Exchange Business Day following such
Observation Date. Dealer shall continue so purchasing and delivering Shares
until the Dealer Settlement Balance has been reduced to zero. In making any
purchases of Shares contemplated by this Section 6, Dealer shall use
commercially reasonable efforts to purchase such Shares in a manner that would
qualify for the safe harbor provided by Rule 10b-18 if such purchases were made
by or on behalf of Issuer. The period until the Dealer Settlement Balance is
reduced to zero shall be considered to be part of the Calculation Period for
purposes of the representations, warranties and covenants and other provisions
herein as the context requires.

7. Certain Payments and Deliveries by Issuer.

Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Issuer would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and Issuer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (any such payment described in
Section 7(i) or (ii) above, an “Early Settlement Payment”), then Issuer shall
have the right, by prior written notice to Dealer, in lieu of making such cash
payment, to settle such payment obligation in Shares (such Shares, “Early
Settlement Shares”); provided, however, that Issuer shall not have the right to
so elect in the event of (i) an Insolvency, a Nationalization, a Merger Event or
a Tender Offer, in each case, in which the consideration or proceeds to be paid
to holders of Shares consists solely of cash or (ii) an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
an Affected Party, which Event of Default or Termination Event resulted from an
event or events within Issuer’s control. In order to elect to deliver Early
Settlement Shares, (i) Issuer must notify Dealer of its election by no later
than 4:00 p.m., New York City time, on the date that is three Exchange Business
Days before the date that the Early Settlement Payment is due, (ii) Issuer must
specify whether such Early Settlement Shares are to be sold by means of a
registered offering or by means of a private placement and (iii) Issuer must
comply with Section 8 below.

8. Provisions Relating to Delivery of Settlement Shares and Early Settlement
Shares.

(a) Issuer may deliver Settlement Shares or Early Settlement Shares and
Make-Whole Shares (as defined below) by means of a registered offering only if
the following conditions are satisfied:

(i) On the later of (A) the Trading Day following Issuer’s election to deliver
Settlement Shares, Early Settlement Shares and any Make-Whole Shares by means of
a registered offering (the “Registration Notice Date”), and (B) the date on
which the Registration Statement is declared effective by the SEC or becomes
effective, but in no event later than the Settlement Date or the date the Early
Settlement Payment is due, as applicable, Issuer shall deliver to Dealer the
Settlement Shares (plus an additional number of Shares reasonably determined by
Dealer to cover all fees and expenses, including underwriting fees) or a number
of Early Settlement Shares equal to the quotient of (I) the relevant Early
Settlement Payment divided by (II) a price per Share as reasonably determined by
the Calculation Agent (which price shall be net of a commercially reasonable fee
per Share in connection with the public sale of the Early Settlement Shares, as
determined by Dealer) (the date of such delivery, the “Registered Share Delivery
Date”), as applicable.

 

Page 13



--------------------------------------------------------------------------------

(ii) Promptly following the Registration Notice Date, Issuer shall file with the
SEC a registration statement (“Registration Statement”) covering the public sale
by Dealer of the Settlement Shares or Early Settlement Shares and any Make-Whole
Shares (collectively, the “Registered Securities”) on a continuous or delayed
basis pursuant to Rule 415 (or any similar or successor rule), if available,
under the Securities Act of 1933, as amended (the “Securities Act”); provided
that no such filing shall be required pursuant to this paragraph (ii) if Issuer
shall have filed a similar registration statement with unused capacity at least
equal to the relevant Settlement Shares (plus such additional number of Shares
to cover fees and expenses, as described above) or Early Settlement Payment, as
applicable, and such registration statement has become effective or been
declared effective by the SEC on or prior to the Registration Notice Date and no
stop order is in effect with respect to such registration statement as of the
Registration Notice Date, in which case such registration statement shall be the
Registration Statement. Issuer shall use its best efforts to file the
Registration Statement as an automatic shelf registration statement or have the
Registration Statement declared effective by the SEC as promptly as possible.
The Registration Statement shall be effective and subject to no stop order as of
the Registered Share Delivery Date.

(iii) Promptly following the Registration Notice Date, Issuer shall afford
Dealer a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer customary in scope for underwritten offerings of equity
securities (including, without limitation, the availability of senior management
to respond to questions regarding the business and financial condition of Issuer
and the right to have made available to Dealer for inspection all financial and
other records, pertinent corporate documents and other information reasonably
requested by Dealer), and Dealer shall be satisfied in its discretion with the
results of such due diligence investigation of Issuer. For the avoidance of
doubt, Issuer shall not have the right to deliver Shares pursuant to this
Section 8(a) (and the conditions to delivery of Shares specified in this
Section 8(a) shall not be satisfied) unless and until Dealer is satisfied in its
discretion with the results of such due diligence investigation of Issuer.

(iv) From the effectiveness of the Registration Statement until all Registered
Securities have been sold by Dealer, Issuer shall, at the request of Dealer,
make available to Dealer a printed prospectus relating to the Registered
Securities in form and substance (including, without limitation, any sections
describing the plan of distribution) satisfactory to Dealer (a “Prospectus”,
which term shall include any prospectus supplement thereto), in such quantities
as Dealer shall reasonably request.

(v) Issuer shall use its best efforts to avoid or prevent the issuance of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending the use of any Prospectus and, if any such order
is issued, to obtain the lifting thereof as soon thereafter as is possible. If
the Registration Statement, the Prospectus or any document incorporated therein
by reference contains a misstatement of a material fact or omits to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading, Issuer shall as promptly as practicable file any
required document and prepare and furnish to Dealer a reasonable number of
copies of such supplement or amendment thereto as may be necessary so that the
Prospectus, as thereafter delivered to the purchasers of the Registered
Securities, will not contain a misstatement of a material fact or omit to state
a material fact required to be stated therein or necessary to make any statement
therein not misleading.

(vi) On or prior to the Registered Share Delivery Date, Issuer shall enter into
an agreement (a “Transfer Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) relating to the public sale of the Registered Securities
and substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance satisfactory to Dealer (or
such affiliate), which Transfer Agreement shall (without limiting the foregoing)
contain provisions substantially similar to those contained in such underwriting
agreements relating to:

 

Page 14



--------------------------------------------------------------------------------

(A) the indemnification of, and contribution in connection with the liability
of, Dealer and its affiliates,

(B) the delivery to Dealer (or such affiliate) of customary letters and opinions
(including, without limitation, accountants’ comfort letters, opinions relating
to the due authorization, valid issuance and fully paid and non-assessable
nature of the Registered Securities and letters of counsel relating to the lack
of material misstatements and omissions in the Registration Statement, the
Prospectus and Issuer’s filings under the Exchange Act); and

(C) the payment by Issuer of all fees and expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Dealer (or such affiliate).

(vii) In the case of a sale of Registered Securities that are Early Settlement
Shares:

(A) On the Registered Share Delivery Date, a notional balance (the “Early
Settlement Balance”) shall be established with an initial balance equal to the
amount of the Early Settlement Payment. Following the delivery of Early
Settlement Shares or any Make-Whole Shares, Dealer shall sell all such
Registered Securities in a commercially reasonable manner.

(B) At the end of each day on which sales have been made pursuant to paragraph
8(a)(vii)(A) above, the Early Settlement Balance shall be (A) reduced by an
amount equal to the proceeds to be received by Dealer upon settlement of such
sales, net of any fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with carrying charges and
expenses incurred in connection with the offer and sale of the Early Settlement
Shares (including, without limitation, the covering of any over-allotment or
short position (syndicate or otherwise)), and (B) increased by an amount (as
reasonably determined by the Calculation Agent) equal to Dealer’s funding cost
with respect to the Early Settlement Balance as of the close of business on the
day one Settlement Cycle prior to such day.

(C) If, on any date, the Early Settlement Balance has been reduced to zero but
not all of the Early Settlement Shares have been sold, no additional Early
Settlement Shares shall be sold and Dealer shall promptly deliver to Issuer
(A) any remaining Early Settlement Shares and (B) if the Early Settlement
Balance has been reduced to an amount less than zero, an amount in cash equal to
the absolute value of the then-current Early Settlement Balance.

(D) If, on any date, all of the Early Settlement Shares have been sold and the
Early Settlement Balance has not been reduced to zero, Issuer shall, at its
election, either pay the remaining Early Settlement Balance to Dealer in cash or
promptly deliver to Dealer an additional number of Shares (“Make-Whole Shares”)
equal to (A) the Early Settlement Balance as of such date divided by (B) a price
per Share as reasonably determined by the Calculation Agent (which price shall
be net of a commercially reasonable per Share fee as determined by Dealer in
connection with the public sale of the Make-Whole Shares). This clause (x) shall
be applied successively until the Early Settlement Balance is reduced to zero.

(E) The provisions of Section 8(b) shall apply to any then-current Early
Settlement Balance if (i) on any given day, Issuer cannot satisfy any of the
conditions set forth in this Section 8(a) or (ii) for a period of at least 10
consecutive Exchange Business Days, Dealer has determined that it is inadvisable
to effect sales of Registered Securities, unless in either case Issuer pays such
then-current Early Settlement Balance to Dealer in cash pursuant to the
Registration Statement.

 

Page 15



--------------------------------------------------------------------------------

(viii) In the case of a sale of Registered Securities that are Settlement
Shares:

(A) Following delivery of Settlement Shares (plus the additional Shares to cover
fees and expenses as set forth above), Dealer shall sell all such Registered
Securities in a commercially reasonable manner.

(B) The provisions of Section 8(b) shall apply to any portion of such Registered
Securities not sold under the Registration Statement (the “Unsold Registered
Shares”) if (i) on any given day, Issuer cannot satisfy any of the conditions
set forth in this Section 8(a) or (ii) for a period of at least 10 consecutive
Exchange Business Days, Dealer has determined that it is inadvisable to effect
sales of Registered Securities.

(ix) If at any time the number of Shares covered by the Registration Statement
is less than the number of Registered Securities required to be delivered
pursuant to this Section 8(a), Issuer shall, at the request of Dealer, file
additional registration statement(s) to register the sale of all Registered
Securities required to be delivered to Dealer.

(x) Issuer shall cooperate with Dealer and use its reasonable best efforts to
take any other action necessary to effect the intent of the provisions set forth
in this Section 8(a).

(b) If Issuer timely elects to deliver Settlement Shares or Early Settlement
Shares and Make-Whole Shares by means of a private placement, or this
Section 8(b) otherwise applies, the following provisions shall apply:

(i) All Settlement Shares (unless Unsold Registered Shares have been delivered
to Dealer), Early Settlement Shares and Make-Whole Shares shall be delivered to
Dealer (or any affiliate of Dealer designated by Dealer) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(a)(2) thereof.

(ii) Issuer shall afford Dealer and any potential purchaser of any such Shares
from Dealer (or any affiliate of Dealer designated by Dealer) identified by
Dealer a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them) and
Issuer shall not disclose material non-public information in connection with
such due diligence investigation.

(iii) Issuer shall enter into an agreement (a “Private Placement Agreement”)
with Dealer (or any affiliate of Dealer designated by Dealer) in connection with
the private placement of such Shares by Issuer to Dealer (or any such affiliate)
and the private resale of such Shares by Dealer (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Dealer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates, and shall provide for the payment by Issuer of all fees and
expenses in connection with such resale, including all reasonable fees and
expenses of one counsel for Dealer but not including any underwriter or broker
discounts and commissions, and shall contain representations, warranties and
agreements of Issuer and Dealer reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales.

 

Page 16



--------------------------------------------------------------------------------

(iv) Issuer shall not take or cause to be taken any action that would make
unavailable either (A) the exemption set forth in Section 4(a)(2) of the
Securities Act for the sale of any Early Settlement Shares or Make-Whole Shares
by Issuer to Dealer or (B) an exemption from the registration requirements of
the Securities Act reasonably acceptable to Dealer for resales of Early
Settlement Shares and Make-Whole Shares by Dealer.

(v) On the date requested by Dealer, Issuer shall deliver a number of Settlement
Shares or Early Settlement Shares equal to the quotient of (A) the amount of the
Unwind Balance or the Early Settlement Payment divided by (B) a per Share value,
determined by Dealer in a commercially reasonable manner, which value shall take
into account transfer restrictions applicable to such Shares and may be based on
indicative bids from institutional “accredited investors” (as defined in Rule
501 under the Securities Act), and the provisions of Section 8(a)(vii)(A)
through (D) shall apply to the Settlement Shares or Early Settlement Shares
delivered pursuant to this Section 8(b)(v) (with the Unwind Balance being used
instead of the Early Settlement Balance in the case of Settlement Shares). For
purposes of applying the foregoing, the Registered Share Delivery Date referred
to in Section 8(a)(vii) shall be the date on which Issuer delivers the Early
Settlement Shares. “Unwind Balance” means, in the case of a delivery of
Settlement Shares under this Section 8(b), the Settlement Shares (or the number
of Unsold Registered Shares, as applicable) multiplied by a price per Share
reasonably determined by Dealer that may account for the hedge unwind costs of
the commercially reasonable Hedge Positions of a hypothetical dealer similar to
Dealer.

(c) If Issuer elects to deliver Settlement Shares or Early Settlement Shares to
settle its delivery obligation, then, if necessary, Issuer shall use its best
efforts to cause the number of authorized but unissued Shares to be increased to
an amount sufficient to permit Issuer to fulfill its obligations under Sections
8(a) and/or 8(b) above.

9. Special Provisions for Merger Transactions.

Notwithstanding anything to the contrary herein or in the Equity Definitions:

(a) Issuer agrees that:

(i) It will not during the term of the Transaction make, or, to the extent
within its control, permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the open or
after the close of the regular trading session on the Exchange for the Shares.

(ii) To the extent that an announcement of a potential Merger Transaction occurs
during the term of the Transaction and such announcement does not cause the
Transaction to be cancelled or terminated in whole pursuant to “Extraordinary
Events” in Section 2 above, then as soon as practicable following such
announcement (but in any event prior to the next opening of the regular trading
session on the Exchange), Issuer shall provide Dealer with written notice of
such announcement. Promptly (but in any event prior to the next opening of the
regular trading session on the Exchange), Issuer shall provide Dealer with
written notice specifying (x) Issuer’s average daily “Rule 10b-18 purchases” (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through Dealer or its
affiliates and (y) the number of Shares purchased pursuant to the block purchase
proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full calendar
months preceding the Announcement Date. Such written notice shall be deemed to
be a certification by Issuer to Dealer that such information is true and
correct. Issuer understands that Dealer will use this information in calculating
the trading volume for purposes of Rule 10b-18. In addition, Issuer shall
promptly notify Dealer of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Issuer
acknowledges that any such public announcement may trigger the provision set
forth in Section 11 below. Accordingly, Issuer acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 13(b) below.

 

Page 17



--------------------------------------------------------------------------------

(b) Upon the occurrence of any such public announcement, Dealer in its sole
discretion may (i) apply the provisions of Section 11 below and/or (ii) treat
the occurrence of such announcement as an Additional Termination Event with
respect to which the Transaction shall be the sole Affected Transaction, Issuer
shall be the sole Affected Party and Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.

10. Special Provisions for Acquisition Transaction Announcements.

(a) If an Acquisition Transaction Announcement occurs on or prior to the final
Valuation Date, then the Forward Price shall be determined as if the words
“minus (ii) the Discount” were deleted from the definition thereof. If an
Acquisition Transaction Announcement occurs after the Trade Date but prior to
the Lock-Out Date, the Lock-Out Date shall be deemed to be the date of such
Acquisition Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Issuer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction
or (v) any announcement subsequent to an Acquisition Transaction Announcement
relating to an amendment, extension, withdrawal or other change to the subject
matter of the previous Acquisition Transaction Announcement. For the avoidance
of doubt, the term “announcement” as used in the definition of Acquisition
Transaction Announcement refers to any public announcement whether made by
Issuer or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition, the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Issuer with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets or liabilities of Issuer, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets or liabilities (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Issuer or any of
its subsidiaries where the aggregate consideration transferable or receivable by
or to Issuer or its subsidiaries exceeds 15% of the market capitalization of
Issuer and (v) any transaction with respect to which Issuer or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

11. Dealer Adjustments.

In the event that Dealer reasonably determines that it is appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (so long as such requirements, policies and procedures
are generally applicable to transactions similar to the Transaction, and whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer, and including, without limitation, Rule 10b-18,
Rule 10b-5, Regulations 13D-G and Regulations 14 D-E under the Exchange Act),
for Dealer to refrain from purchasing Shares or engaging in other market
activity or to purchase a fewer number of Shares or to engage in fewer or
smaller other market transactions than Dealer would

 

Page 18



--------------------------------------------------------------------------------

otherwise purchase or engage in on any Trading Day on or prior to the last day
of the Calculation Period, then Dealer may, in its commercially reasonable
discretion, elect that a Market Disruption shall be deemed to have occurred on
such Trading Day (a “Regulatory Disruption”). Dealer shall notify Issuer upon
the exercise of Dealer’s rights pursuant to this Section 11 and shall
subsequently notify Issuer on the day Dealer believes that the circumstances
giving rise to such exercise have changed.

12. Covenants.

Issuer covenants and agrees that:

(a) Until the end of the Potential Purchase Period (as defined below), neither
it nor any of its affiliated purchasers (as defined in Rule 10b-18 under the
Exchange Act) shall directly or indirectly (which shall be deemed to include the
writing or purchase of any cash-settled or other derivative or structured Share
repurchase transaction with a hedging period, calculation period or settlement
valuation period or similar period that overlaps with the Transaction) purchase,
offer to purchase, place any bid or limit order relating to a purchase of or
commence any tender offer relating to Shares (or any security convertible into
or exchangeable for Shares) without the prior written approval of Dealer or take
any other action that would cause the purchase by Dealer of any Shares in
connection with this Agreement not to qualify for the safe harbor provided in
Rule 10b-18 under the Exchange Act (assuming for the purposes of this paragraph
that such safe harbor were otherwise available for such purchases); provided
that (w) Issuer may enter into a share repurchase transaction substantially
identical to the Transaction with another dealer or its affiliate (such other
dealer, including any such affiliate, the “Other Dealer”) on the date hereof,
(x) Issuer may enter into an open-market stock repurchase agreement (together,
the “OMR Agreements”) with each of Dealer and the Other Dealer on or following
the date hereof and prior to the end of the Calculation Period (any such
transaction or agreement described in clause (w) or (x), together, the “Other
Transactions”) so long as (i) no “Observation Date” under such Other
Transactions with the Other Dealer is an Observation Date hereunder and
(ii) repurchases on any day pursuant to any such OMR Agreement shall be limited
to a gross amount of (1) USD 2,000,000 from, and including, the Trade Date to,
but excluding, November 8, 2013, (2) USD 1,000,000 from, and including,
November 8, 2013 to, but excluding January 17, 2014 and (3) USD 2,000,000 on or
after January 17, 2014, (y) Issuer may, pursuant to its employee incentive
compensation plans, reacquire shares in connection with the related equity
transactions thereunder or withhold Shares to cover tax liabilities associated
with such equity transactions and such plans and (z) an agent independent of
Issuer may purchase Shares effected by or for an issuer plan of Issuer in
accordance with the requirements of Section 10b-18(a)(13)(ii) under the Exchange
Act (with “issuer plan” and “agent independent of the issuer” each being used
herein as defined in Rule 10b-18). “Potential Purchase Period” means the period
from, and including, the Trade Date to, and including, the latest of (i) the
last day of the Calculation Period, (ii) the earlier of (A) the date ten
Exchange Business Days immediately following the last day of the Calculation
Period and (B) the Scheduled Valuation Date, (iii) if the Settlement Amount is
negative and Buyer does not validly elect to net share settle its obligation to
deliver Settlement Shares, the Observation Date on which the Cash Settlement
Balance is reduced to zero, (iv) if the Settlement Amount is negative and Buyer
validly elects to net share settle its obligation to deliver Settlement Shares,
the Observation Date on which Issuer satisfies its delivery obligations under
Section 8 and (v) if an Early Termination Date occurs or the Transaction is
cancelled pursuant to Article 12 of the Equity Definitions, a date determined by
Dealer in its commercially reasonable discretion and communicated to Issuer no
later than the Exchange Business Day immediately following such date.

(b) It will comply with all laws, rules and regulations applicable to it
(including, without limitation, the Securities Act and the Exchange Act) in
connection with the transactions contemplated by this Confirmation.

(c) Without limiting the generality of Section 13.1 of the Equity Definitions,
it is not relying, and has not relied, upon Dealer or any of its representatives
or advisors with respect to the legal, accounting, tax or other implications of
this Agreement and that it has conducted its own analyses of the legal,
accounting, tax and other implications of this Agreement, and that Dealer and
its affiliates may from time to time effect transactions for their own account
or the account of customers and hold positions in securities or options on
securities of

 

Page 19



--------------------------------------------------------------------------------

Issuer and that Dealer and its affiliates may continue to conduct such
transactions during the term of this Agreement. Without limiting the generality
of the foregoing, Issuer acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

(d) Neither it nor any affiliates shall take any action that would cause a
restricted period (as defined in Regulation M under the Exchange Act
(“Regulation M”)) to be applicable to any purchases of Shares, or of any
security for which Shares is a reference security (as defined in Regulation M),
by Issuer or any affiliated purchasers (as defined in Regulation M) of Issuer
during the Potential Purchase Period.

(e) It will not make any election in connection with the Transaction while aware
of any material nonpublic information regarding Issuer or the Shares.

13. Representations, Warranties and Acknowledgments.

(a) Issuer hereby represents and warrants to Dealer on the date hereof and on
and as of the Initial Share Delivery Date that:

(i) (A) None of Issuer and its officers and directors is aware of any material
nonpublic information regarding Issuer or the Shares as of the open of business
on the Exchange Business Day immediately following the Trade Date, and Issuer is
entering into the Transaction in good faith and not as part of a plan or scheme
to evade the prohibitions of federal securities laws, including, without
limitation, Rule 10b-5 under the Exchange Act and (B) Issuer agrees not to alter
or deviate from the terms of the Agreement or enter into or alter a
corresponding or hedging transaction or position with respect to the Shares
(including, without limitation, with respect to any securities convertible or
exchangeable into the Shares) during the term of the Agreement. For the
avoidance of doubt, the parties hereto acknowledge that entry into any Other
Transaction shall not fall within the ambit of the previous sentence. Without
limiting the generality of the foregoing, all reports and other documents filed
by Issuer with the Securities and Exchange Commission pursuant to the Exchange
Act when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents) do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) The transactions contemplated by this Confirmation have been duly
authorized by Issuer’s Board of Directors as part of a program to repurchase
Shares that will be publicly announced at or prior to the open of business on
the Exchange Business Day immediately following the Trade Date.

(iii) Issuer is not entering into this Agreement to facilitate a distribution of
the Shares (or any security convertible into or exchangeable for Shares) or in
connection with a future issuance of securities.

(iv) Issuer is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress the price of the Shares (or any security
convertible into or exchangeable for Shares) in violation of the federal
securities laws.

 

Page 20



--------------------------------------------------------------------------------

(v) There have been no purchases of Shares in Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception contained in Rule 10b-18(b)(4) by or
for Issuer or any of its affiliated purchasers during each of the four calendar
weeks preceding the Trade Date and during the calendar week in which the Trade
Date occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(vi) Issuer is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of Issuer is not less than the total amount required to pay the liabilities of
Issuer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) Issuer is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(C) assuming consummation of the transactions as contemplated by this Agreement,
Issuer is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (D) Issuer is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which Issuer is
engaged, (E) Issuer is not a defendant in any civil action that could reasonably
be expected to result in a judgment that Issuer is or would become unable to
satisfy, (F) Issuer is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and (G) Issuer would be able to purchase Shares with an
aggregate purchase price equal to the Prepayment Amount in compliance with the
corporate laws of the jurisdiction of its incorporation.

(vii) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(viii) No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(ix) Issuer (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50,000,000 as of the date hereof.

(b) Issuer acknowledges and agrees that the Initial Shares may be sold short to
Issuer. Issuer further acknowledges and agrees that Dealer may purchase Shares
in connection with the Transaction, which Shares may be used to cover all or a
portion of such short sale or may be delivered to Issuer. Such purchases and any
other market activity by Dealer will be conducted independently of Issuer by
Dealer as principal for its own account. All of the actions to be taken by
Dealer in connection with the Transaction shall be taken by Dealer independently
and without any advance or subsequent consultation with Issuer. It is the intent
of the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of such Rule,
and Issuer shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Issuer acknowledges and agrees that (A) Issuer does not
have, and shall not attempt to exercise, any influence over how, when or whether
Dealer effects any market transactions in connection with the Transaction and
(B) neither Issuer nor its officers or employees shall, directly or indirectly,
communicate any information regarding Issuer or the Shares to any Trading
Personnel. “Trading Personnel” means Mr. Graham Orton, Mr. Michael Tatro and any
other principal, officer, director, employee or other agent or representative of
Dealer, and any Affiliate of any of such principal, officer, director, employee,
agent or representative, of the public side of the Equity Derivatives Group or
the Special Equities Group of J.P. Morgan Chase & Co. identified by Dealer to
Issuer as such in writing; provided that Dealer may

 

Page 21



--------------------------------------------------------------------------------

amend the list of Trading Personnel by delivering a revised list of Trading
Personnel to Issuer; and provided further that, for the avoidance of doubt, the
persons listed as Permitted Contacts are not Trading Personnel. “Permitted
Contact” means any of Mr. David Aidelson, Mr. Gregory Batista, Mr. Elliot
Chalom, Mr. Steven Seltzer, Mr. Brian Lehman, Mr. Sudheer Tegulapalle, Mr. Jim
Hamilton and Mr. Amitava Sarkar or any of their designees; provided that Dealer
may amend the list of Permitted Contacts by delivering a revised list of
Permitted Contacts to Issuer. Issuer also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which Issuer or
any officer or director of Issuer is aware of any material nonpublic information
regarding Issuer or the Shares.

(c) Each of Issuer and Dealer represents and warrants to the other that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(d) Each of Issuer and Dealer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(a)(2) thereof. Accordingly, it represents
and warrants to the other party that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

14. Acknowledgements of Issuer Regarding Hedging and Market Activity.

Issuer agrees, understands and acknowledges that:

(a) during the period from (and including) the Trade Date to (and including) the
Settlement Date, Dealer and its Affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative transactions in order to adjust its Hedge Position with respect
to the Transaction;

(b) Dealer and its Affiliates also may be active in the market for the Shares or
options, futures contracts, swaps or other derivative transactions relating to
the Shares other than in connection with hedging activities in relation to the
Transaction;

(c) Dealer shall make its own determination as to whether, when and in what
manner any hedging or market activities in Issuer’s securities or other
securities or transactions shall be conducted and shall do so in a manner that
it deems appropriate to hedge its price and market risk with respect to the
Transaction; and

(d) any such market activities of Dealer and its Affiliates may affect the
market price and volatility of the Shares, including the 10b-18 VWAP and the
Forward Price, each in a manner that may be adverse to Issuer.

15. Indemnification.

In the event that Dealer becomes involved in any capacity in any third-party
action, proceeding or investigation brought by or against any person in
connection with any matter referred to in this Agreement, Issuer will reimburse
Dealer for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith. Issuer also
will indemnify and hold Dealer harmless against any losses, claims, damages or
liabilities to which it may become subject in connection with any matter
referred to

 

Page 22



--------------------------------------------------------------------------------

in this Confirmation. If for any reason the foregoing indemnification is
unavailable to Dealer or insufficient to hold it harmless, then Issuer shall
contribute to the amount paid or payable by Dealer as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of Issuer on one hand and Dealer on the other hand with respect
to such loss, claim, damage, or liability and any other relevant equitable
considerations. The reimbursement, indemnity and contribution obligations of
Issuer under this Section 15 shall be in addition to any liability that Issuer
may otherwise have, shall extend upon the same terms and conditions to any
Affiliate of Dealer and the partners, directors, officers, agents, employees and
controlling persons (if any), as the case may be, of Dealer and any such
Affiliate and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of Issuer, Dealer, any such
Affiliate and any such person. Issuer also agrees that neither Dealer nor any of
such Affiliates, partners, directors, officers, agents, employees or controlling
persons shall have any liability to Issuer for or in connection with any matter
referred to in this Confirmation. Notwithstanding the foregoing, the
reimbursement, indemnity, contribution and exculpation obligations of Issuer
under this Section 15 shall not apply for the benefit of any person to the
extent that any losses, claims, damages, liabilities or expenses result from the
negligence or bad faith of such person in effecting the Transaction. The
foregoing provisions shall survive any termination or completion of the
Transaction. The foregoing reimbursement, indemnity and contribution obligations
of Issuer shall be paid promptly in cash.

16. Other Provisions.

(a) Issuer agrees and acknowledges that Dealer is a “financial institution” and
“financial participant” within the meaning of Sections 101(22) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is a “securities contract,”
as such term is defined in Section 741(7) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment,” within
the meaning of Section 546 of the Bankruptcy Code, and (B) Dealer is entitled to
the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 555 and 561 of the Bankruptcy Code.

(b) Dealer and Issuer hereby agree and acknowledge that Dealer has authorized
Issuer to disclose the Transaction to any and all persons, and there are no
express or implied agreements, arrangements or understandings to the contrary,
and authorizes Issuer to use any information that Issuer receives or has
received with respect to the Transaction in any manner.

(c) In the event Issuer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the Bankruptcy Code or any other applicable bankruptcy or
insolvency statute, any rights or claims of Dealer hereunder in respect of the
Transaction shall rank for all purposes no higher than, but on a parity with,
the rights or claims of holders of Shares, and Dealer hereby agrees that its
rights and claims hereunder shall be subordinated to those of all parties with
claims or rights against Issuer (other than common stockholders) to the extent
necessary to assure such ranking. Without limiting the generality of the
foregoing, after the commencement of Bankruptcy Proceedings, the claims of
Dealer hereunder shall for all purposes have rights equivalent to the rights of
a holder of a percentage of the Shares equal to the aggregate amount of such
claims (the “Claim Amount”) taken as a percentage of the sum of (i) the Claim
Amount and (ii) the aggregate fair market value of all outstanding Shares on the
record date for distributions made to the holders of such Shares in the related
Bankruptcy Proceedings. Notwithstanding any right it might otherwise have to
assert a higher priority claim in any such Bankruptcy Proceedings, Dealer shall
be entitled to receive a distribution solely to the extent and only in the form
that a holder of such percentage of the Shares would be entitled to receive in
such Bankruptcy Proceedings, and, from and after the commencement of such
Bankruptcy Proceedings, Dealer expressly waives (i) any other rights or
distributions to which it might otherwise be entitled in such Bankruptcy
Proceedings in respect of its rights and claims hereunder and (ii) any rights of
setoff it might otherwise be entitled to assert in respect of such rights and
claims. Nothing herein shall limit or shall be deemed to limit Dealer’s rights
(x) to pursue remedies in the event of a breach by Issuer of its obligations and
agreements with respect to the Transaction or (y) in respect of any transactions
other than the Transaction.

 

Page 23



--------------------------------------------------------------------------------

(d) Notwithstanding any provision of this Confirmation or any other agreement
between the parties to the contrary, neither the obligations of Issuer nor the
obligations of Dealer hereunder are secured by any collateral, security
interest, pledge or lien.

(e) Obligations under the Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement or this Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under the Transaction, whether arising under the Agreement or this Confirmation,
or under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

(f) Notwithstanding anything to the contrary herein, Dealer may, by prior notice
to Issuer, satisfy its obligation to deliver any Shares or other securities on
any date due (an “Original Delivery Date”) by making separate deliveries of
Shares or such securities, as the case may be, at more than one time on or prior
to such Original Delivery Date, so long as the aggregate number of Shares and
other securities so delivered on or prior to such Original Delivery Date is
equal to the number required to be delivered on such Original Delivery Date.

(g) It shall constitute an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement if, at any time on or prior to
the Valuation Date, the price per Share on the Exchange, as determined by the
Calculation Agent, is at or below the Threshold Price (as specified in Schedule
I).

17. Calculations and Payment Date upon Early Termination.

The parties acknowledge and agree that in calculating (a) the Close-Out Amount
pursuant to Section 6 of the Agreement and (b) the amount due upon cancellation
or termination of the Transaction (whether in whole or in part) pursuant to
Article 12 of the Equity Definitions as a result of an Extraordinary Event,
Dealer may (but need not) determine such amount based on (i) expected losses
assuming a commercially reasonable (including, without limitation, with regard
to reasonable legal and regulatory guidelines and taking into account the
existence of any Other Transaction) risk bid were used to determine loss or
(ii) the price at which one or more market participants would offer to sell to
the Seller a block of Shares equal in number to the Seller’s hedge position in
relation to the Transaction. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, all
amounts calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or upon cancellation or termination of the
relevant Transaction under Article 12 of the Equity Definitions will be payable
on the day that notice of the amount payable is effective; provided that if
Issuer elects to receive or deliver Shares in accordance with Section 6 or
Section 7 (as the case may be), such Shares shall be delivered on a date
selected by Dealer as promptly as practicable.

18. Limit on Beneficial Ownership.

Notwithstanding anything to the contrary in this Confirmation, Issuer
acknowledges and agrees that, on any day, Dealer shall not be obligated to
receive from Issuer any Shares, and Issuer shall not be entitled to deliver to
Dealer any Shares, to the extent (but only to the extent) that after such
transactions Dealer’s ultimate parent entity would directly or indirectly
“beneficially own” (as such term is defined for purposes of Section 13(d) of the
Exchange Act) at any time on such day in excess of 4% of the outstanding Shares.
Any purported receipt of Shares shall be void and have no effect to the extent
(but only to the extent) that after such receipt, Dealer’s ultimate parent
entity would directly or indirectly so beneficially own in excess of 4% of the
outstanding Shares. If, on any day, any receipt of Shares by Dealer is not
effected, in whole or in part, as a result of this Section 18, Issuer’s
obligations to deliver such Shares shall not be extinguished and any such
delivery shall be effected over time by Issuer as promptly as Dealer determines,
such that after any such delivery, Dealer’s ultimate parent entity would not
directly or indirectly beneficially own in excess of 4% of the outstanding
Shares.

 

Page 24



--------------------------------------------------------------------------------

19. Extraordinary Dividend. If Issuer declares any Extraordinary Dividend that
has an ex-dividend date during the commencing on Trade Date and ending on the
last day of the Potential Purchase Period, then prior to or on the date on which
such Extraordinary Dividend is paid by Issuer to holders of record, Issuer shall
pay to Dealer an amount in cash equal to the product of (i) the amount of such
Extraordinary Dividend and (ii) the theoretical short delta number of shares as
of the opening of business on the related ex-dividend date, as determined by the
Calculation Agent, required for Dealer to hedge its exposure to the Transaction.

20. Share Cap.

Notwithstanding any other provision of this Confirmation or the Agreement to the
contrary, in no event shall Issuer be required to deliver to Dealer in the
aggregate a number of Shares that exceeds the Share Cap as of the date of
delivery (as specified in Schedule I).

21. Transfer and Assignment.

Dealer may transfer or assign its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its Affiliates of equivalent credit
quality (or whose obligations are guaranteed by an entity of equivalent credit
quality) without the consent of Issuer. Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Issuer,
Dealer may designate any of its Affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer may assign the right to receive any Settlement Shares, any Early
Settlement Shares and any Make-Whole Shares to any third party who may legally
receive Settlement Shares, Early Settlement Shares or Make-Whole Shares. Dealer
shall be discharged of its obligations to Issuer only to the extent of any such
performance. For the avoidance of doubt, Dealer hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Dealer’s
obligations in respect of the Transaction are not completed by its designee,
Dealer shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.

22. Governing Law; Jurisdiction; Waiver.

THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.

EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF ISSUER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

23. Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

 

Page 25



--------------------------------------------------------------------------------

24. Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of Dealer, has acted solely as agent and not as principal with respect
to this Confirmation and the Transaction and (b) JPMS has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction. JPMS is authorized to act as agent for
Dealer.

Remainder of Page Intentionally Blank

 

Page 26



--------------------------------------------------------------------------------

 

LOGO [g589271g69p21.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

Confirmed as of the date first written above:

 

C.H. ROBINSON WORLDWIDE, INC.    

J.P. MORGAN SECURITIES LLC, as agent for

JPMorgan Chase Bank, National Association

By:   /s/ Troy A. Renner     By:   /s/ Brian D. Lehman   Name: Troy A. Renner  
    Authorized Signatory   Title: Treasurer       Name: Brian D. Lehman

 

Page 27